Upon any decree of divorce, the court may order the husband to pay the wife such sum of money as may be deemed just, even when a divorce is decreed against her, and she is not entitled to a divorce against him. Gen. St., c. 163. s. 12; Sheafe v. Sheafe, 24 N.H. 564; Sheafe v. Laighton,36 N.H. 240; 2 Bish. Mar.  Div., s. 378.
Evidence as to the conduct of the parties toward each other, and the value of the husband's estate, was competent on the question of alimony. Gen. St., c. 163, s. 12. His duty to support her was properly considered in determining the amount of alimony. 2 Bish. Mar.  Div., s. 369; Morrison v. Morrison, 49 N.H. 73.
Exceptions overruled.
STANLEY, J., did not sit: the others concurred. *Page 24